Citation Nr: 0820455	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  04-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of pallet 
surgery. 

2.  Entitlement to an initial rating in excess of 10 percent 
for Hepatitis C and gastroesphophageal reflux disease (GERD). 

3.  Entitlement to an initial rating in excess of 10 percent 
for cervical disc disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1972 to January 1975 and from September 1976 to January 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The veteran was scheduled to appear at hearing before the 
Board at the RO in April 2008.  Notice was sent to him in 
March 2008, and he failed to appear.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran seeks service connection for residuals of pallet 
surgery which was performed during his military service.  The 
service treatment records show that in April 1999, the 
veteran underwent surgical treatment for a vocal cord nodule/ 
chronic snoring.  In June 1999, he complained of a clogged up 
feeling in the back of his throat.  The examiner stated that 
the veteran appeared to have scar tissue obstructing the 
right side of the posterior pharynx.  The impression was, 
scar formation post op.  The veteran contends that he 
currently has excessive scar tissue and discomfort (see, 
claim of October 2002).  For purposes of triggering VA's duty 
to provide an examination, a veteran is competent to report 
symptoms, and to report 
a continuity of symptomatology.  Duenos v. Principi, 18 Vet. 
App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran has not been examined to evaluate his 
throat complaints and determine the etiology of any disorder 
diagnosed.  

Additionally, it was noted in the VA general medical 
examination report dated in January 2003 that the veteran was 
scheduled with Ear, Nose and Throat (ENT) for evaluation of 
his complaints.  Any such records should be obtained on 
remand.

The Board also notes that the veteran underwent a VA 
examination in June 2007 that addressed his cervical spine 
disorder and his Hepatitis C.  The report of that examination 
has been associated with the claims file.  The RO thereafter 
certified the veteran's appeal to the Board without first 
considering the June 2007 examination report.  That is, 
subsequent to the receipt of this evidence, the RO did not 
issue a supplemental statement of the case as required under 
38 C.F.R. §§ 19.31 and 19.37 (2007).  That omission must be 
rectified prior to the Board proceeding.

As the case must be remanded for the foregoing reasons, any 
recent treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA medical care providers that 
have treated him for hepatitis, GERD, 
cervical disc disease, and residuals of 
pallet surgery since February 2003, and 
make arrangements to obtain all records 
that he adequately identifies.

2.  As noted above, at the time of the 
January 2003 VA general medical 
examination, it was noted that the 
veteran was scheduled to be seen by ENT 
for evaluation of residuals of his 
pallet surgery.  Make arrangements to 
obtain this ENT report, if available.

3.  Thereafter, schedule the veteran 
for a VA ear, nose, and throat 
examination to evaluate his complaints 
regarding residuals of pallet surgery 
for snoring in service.  The claims 
file and a copy of this remand must be 
made available to the examiner for 
review, and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not that the veteran has any current 
disability and/or residuals associated 
with his in-service pallet surgery in 
April 1999.  

All findings must be supported by 
complete rationale.  

4.  After undertaking any additional 
development deemed warranted by the 
record, including, if necessary, 
scheduling the veteran for current VA 
examinations to evaluate his service-
connected cervical spine disorder and 
residuals of hepatitis, readjudicate the 
claims on appeal.  

5.  If the determination of any of these 
matters remains less than fully favorable 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case that addresses all 
evidence associated with the claims file 
since the issuance of the April 2004 
statement of the case.  Then, if 
indicated, this case should be returned 
to the Board for the purpose of appellate 
disposition.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

